RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5294-17T1
                                                                     A-5295-17T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.Z.I. and S.T.W.,

          Defendants-Appellants,

and

W.S.M.,

     Defendant.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF Y.S.Q.M.
and Si.T.W.,

     Minors.
_______________________________

                    Submitted July 8, 2019 – Decided July 12, 2019
             Before Judges Yannotti and Haas.

             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Essex County, Docket
             No. FG-07-0207-17.

             Joseph E. Krakora, Public Defender, attorney for
             appellant L.Z.I. (Robyn A. Veasey, Deputy Public
             Defender, of counsel; Bruce Pozu Lee, Designated
             Counsel, on the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant S.T.W. (Dianne Glenn, Designated Counsel,
             on the brief).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Jason Wade Rockwell, Assistant Attorney
             General, of counsel; Lisa Doreen Cerasia, Deputy
             Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Rachel E. Seidman, Assistant
             Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      In these two consolidated cases, defendants L.Z.I. 1 and S.T.W. appeal

from the June 29, 2018 judgment of guardianship terminating (1) L.Z.I.'s

parental rights to her two children, Y.M. (Yanni), born in August 2012, and S.W.




1
  We refer to the adult parties by initials, and to the children by fictitious names,
to protect their privacy. R. 1:38-3(d)(12).


                                                                             A-5294-17T1
                                         2
(Sam), born in July 2013, and (2) S.T.W.'s parental rights to Sam. 2 Defendants

contend that the Division of Child Protection and Permanency (Division) failed

to prove each prong of N.J.S.A. 30:4C-15.1(a) by clear and convincing evidence.

The Law Guardian supports the termination on appeal as it did before the trial

court.

         Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendants' parental rights.        Accordingly, we affirm

substantially for the reasons set forth by Judge Nora J. Grimbergen in her

thorough and thoughtful fifty-one-page written decision rendered on June 29,

2018.

         We will not recite in detail the history of the Division's involvement with

defendants. Instead, we incorporate by reference the factual findings and legal

conclusions contained in Judge Grimbergen's decision. We add the following

comments.

         The Division assumed custody of Yanni and Sam from L.Z.I. in March

2016 after L.Z.I. stabbed her paramour in the face with a fork in the presence of


2
   The judgment also terminated the parental rights of W.S.M. to Yanni.
However, W.S.M. has not filed a notice of appeal from that determination and,
therefore, he is not a party to this appeal.
                                                                            A-5294-17T1
                                          3
the children. Because L.Z.I. was incarcerated for approximately one month, the

Division removed the children from L.Z.I., and placed Yanni in a resource home.

S.T.W. assumed custody of Sam. Less than three weeks later, however, S.T.W.

was arrested and charged with aggravated assault, unlawful possession of a

weapon, and possession of a weapon for an unlawful purpose. Therefore, the

Division again took custody of Sam. Both Yanni and Sam have remained in the

care of the Division since that time.

      Between March 2016 and the guardianship trial in May 2018, the Division

provided multiple opportunities for L.Z.I. to address her parenting defic its and

domestic violence issues. However, despite the Division's intervention, L.Z.I.

was unable to overcome the deficiencies that rendered her unable to safely

parent Yanni and Sam. She failed to attend parenting classes, missed a number

of visits with the children and, in February 2018, moved to South Carolina

without providing any contact information to the Division. L.Z.I. did not return

to New Jersey until shortly before the guardianship trial began .

      S.T.W. was convicted of the aggravated assault and weapons offenses, and

sentenced to five years in prison. He remains incarcerated, and is not eligible

for parole until July 2020.




                                                                         A-5294-17T1
                                        4
      Both Yanni and Sam have behavioral issues, and have undergone therapy.

Yanni is currently in a resource home and his resource parent is committed to

adopting him. Because of the severity of his behavioral problems, Sam has not

yet found a similar placement opportunity, and the Division's plan for Sam is

select home adoption. 3

      L.Z.I. and S.T.W. did not testify at the trial.     The Division's expert

psychological and bonding expert, Dr. Alison Winston, evaluated both

defendants. Dr. Winston opined that L.Z.I. "exhibit[ed] low levels of motivation

for treatment and self-improvement[,]" and concluded that L.Z.I.'s "pattern of

irresponsibility and emotional immaturity [] would interfere with her ability to

safely parent her children." While L.Z.I. has "a strong and positive affectionate

bond" with the children, Dr. Winston stated that it "does not rise to the level of

a secure emotional attachment."      Dr. Winston also found that L.Z.I. was

"incapable of providing her [children] with the permanency [they] needed."

      Dr. Winston opined that Yanni perceives his resource parent as his

psychological mother and is developing "a strong and secure emotional




3
  Select home adoption refers to "a process that includes looking for an adoptive
home in New Jersey and registering the child on the national adoption
exchange." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 98 (2008).
                                                                          A-5294-17T1
                                        5
attachment" with her. Therefore, Dr. Winston stated that separating Yanni from

his resource parent "would cause him serious and enduring emotional harm."

      As for S.T.W. and Sam, Dr. Winston opined that Sam is "incapable of

forming a strong and secure emotional attachment to anyone" because he may

suffer from reactive attachment disorder. Dr. Winston stated that Sam will need

consistent therapy and a stable caregiver to overcome this condition. Because

S.T.W. simply cannot provide this stability, Dr. Winston agreed that select home

adoption for the child should be pursued.

      S.T.W. provided the testimony of Dr. Kenneth McNiel, an expert in

psychology and bonding. Dr. McNiel recommended that if S.T.W. was "able to

resolve his current criminal charges, he should be considered a viable candidate

for custody of [Sam] once he is released from jail, secures stable employment,

and a safe and appropriate residence."      However, Dr. McNiel based this

recommendation upon his belief that S.T.W.'s release from prison was imminent

because S.T.W misrepresented his actual custody status to the doctor.

Therefore, Judge Grimbergen was unable to credit Dr. McNiel's testimony on

this point.

      In her extensive opinion, Judge Grimbergen reviewed the evidence

presented at the five-day trial, and concluded that (1) the Division had proven


                                                                        A-5294-17T1
                                       6
all four prongs of the best interests test by clear and convincing evidence,

N.J.S.A. 30:4C-15.1(a); and (2) termination of defendants' parental rights was

in the children's best interests. In this appeal, our review of the trial judge's

decision is limited. We defer to her expertise as a Family Part judge, Cesare v.

Cesare, 154 N.J. 394, 413 (1998), and we are bound by her factual findings so

long as they are supported by sufficient credible evidence. N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (citing In re Guardianship

of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)).

      After reviewing the record, we conclude that Judge Grimbergen's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable. We therefore affirm substantially for the reasons

that the judge expressed in her well-reasoned opinion.

      In so ruling, we reject defendants' contentions that they should have been

given more time to demonstrate that they could safely parent their children at

some undefined point in the future. Children are entitled to a permanent, safe

and secure home. We acknowledge "the need for permanency of placements by

placing limits on the time for a birth parent to correct conditions in anticipation

of reuniting with the child." N.J. Div. of Youth & Family Servs. v. C.S., 367

N.J. Super. 76, 111 (App. Div. 2004). As public policy increasingly focuses on


                                                                           A-5294-17T1
                                        7
a child's need for permanency, "[t]he emphasis has shifted from protracted

efforts for reunification with a birth parent to an expeditious, permanent

placement to promote the child's well-being." Ibid. (citing N.J.S.A. 30:4C-

11.1). That is because "[a] child cannot be held prisoner of the rights of others,

even those of his or her parents. Children have their own rights, including the

right to a permanent, safe and stable placement." Ibid.

      The question then is "whether the parent can become fit in time to meet

the needs of the children." N.J. Div. of Youth & Family Servs. v. F.M., 375 N.J.

Super. 235, 263 (App. Div. 2005); see also N.J. Div. of Youth & Family Servs.

v. P.P., 180 N.J. 494, 512 (2004) (indicating that even if a parent is trying to

change, a child cannot wait indefinitely). After carefully considering the record,

Judge Grimbergen reasonably determined that neither defendant was able to

parent the children, and would not be able to do so for the foreseeable future.

Under those circumstances, we agree with the judge that any further delay of

permanent placement would not be in the best interests of the children.

      Affirmed.




                                                                          A-5294-17T1
                                        8